Citation Nr: 0529047	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  99-15 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In that decision, the 
RO denied service connection for hearing loss and tinnitus, 
and also found that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
condition.  The veteran appealed that decision to the Board. 

In November 2000, the Board found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a low back disorder, but then remanded 
the claim back to the RO for additional development.  The 
Board also remanded the remaining two issues involving 
service connection for hearing loss and tinnitus. 

In a March 2003 decision, the Board upheld the RO's denial of 
service connection for hearing loss.  At that time, the Board 
also requested additional development concerning the claims 
for service connection for tinnitus and a low back disorder.  
The veteran appealed the Board's denial of service connection 
for hearing loss to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a July 2004 order, the Court vacated the 
Board's decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion).  The Board then remanded the case to 
the RO again in December 2004 to obtain additional medical 
development.  That development has been accomplished.

The Board notes that the RO has also completed the requested 
development and adjudication of his claims for service 
connection for tinnitus and a low back disorder.  Therefore, 
each of the issues is once again before the Board and ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have left ear hearing loss 
by VA standards.

3.  The veteran's right ear hearing loss and tinnitus are not 
related to his period of active service.

4.  The veteran developed degenerative disc and joint disease 
of the lumbar spine as a result of an injury in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2004).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307 (2004).

3.  Resolving all reasonable doubt in the veteran's favor, 
degenerative disc and degenerative joint disease of the 
lumbar spine were incurred in service.  38 U.S.C.A.   §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, tinnitus, and a low back disorder.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), Court held 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in May 1999; a statement of the case (SOC) issued in 
July 1999; supplemental statements of the case (SSOCs) issued 
in March 2002, May 2002, and April 2005; as well as a 
September 2001 letter by the RO and a May 2004 letter by the 
Appeals Management Center (AMC).  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  In addition, the veteran was 
afforded audiological evaluations in October 2001 and January 
2002.  Pursuant to the Board remand, a VA audiologist also 
reviewed the claims file and offered an opinion concerning 
the etiology of the veteran's hearing loss and tinnitus.  A 
VA examiner also offered an opinion concerning the etiology 
of his low back disorder.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 



II.  Hearing Loss and Tinnitus

The veteran is seeking service connection for hearing loss 
and tinnitus.  He claims that noise exposure from artillery, 
small-arms fire, and diesel engines resulted in bilateral 
hearing loss and tinnitus.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims.  

Service connection may be granted for a disability resulting 
from an injury or a disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d) 
(2004).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system (including 
sensorineural hearing loss and arthritis) became manifest to 
a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307 as amended by 67 Fed. Reg. 67793-
67793 (Nov. 7, 2002), 3.309 (2004).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, medical evidence of record confirms that the 
veteran currently has right, but not left, ear hearing loss 
by VA standards.  In January 1992, the veteran presented to a 
VA Medical Center complaining that he had been having poor 
hearing in his right ear for 10 years.  In March 1992, he 
indicated that the right ear hearing loss had occurred 
suddenly 15 years earlier.  A VA audiologist tested the 
veteran and diagnosed severe to profound sensorineural 
sensitivity loss for the right ear and essentially normal 
hearing sensitivity for the left.  

The veteran was afforded a VA audiological evaluation in 
October 2001, at which time he reported a four year history 
of hearing loss and tinnitus in his right ear.  The examiner 
noted the veteran's history of in-service noise exposure from 
artillery, small-arms fire, and diesel engines, as well as 
post-service noise exposure from working as a carpenter for 
30 years and recreational noise exposure from hunting.  The 
following puretone thresholds, in decibels were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
70
100
LEFT
10
15
15
25
45

The examiner also noted right ear speech recognition of 78 
percent and left ear speech recognition of 96 percent.  Based 
on these findings, the examiner diagnosed slight to profound 
mid- and high-frequency sensorineural hearing loss in the 
right ear and slight to moderate high-frequency sensorineural 
hearing loss in the left ear.  

During a VA audiological evaluation conducted in January 
2002, an examiner noted the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
70
80
LEFT
10
10
10
25
25

The examiner also noted right ear speech recognition of 74 
percent and left ear speech recognition of 98 percent.  Based 
on these findings, the examiner diagnosed a mild to severe 
sensorineural hearing loss in the right ear and a slight 
high-frequency sensorineural hearing loss in the left ear.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2002.  The veteran 
testified that this hearing loss manifested while serving on 
active duty from August 1958 to August 1962, during which 
time he was exposed to noise associated with his military 
occupational specialty of truck driver.  His duties in this 
capacity allegedly exposed him to diesel engine noise and 
required the hauling of big gun ammunition to fellow 
servicemen on maneuvers, and after arriving to the gun 
batteries, the exposure to the firing of that ammunition.  

The veteran's service medical records, which are incomplete, 
reflect that, during active service, the veteran did not 
report noise exposure or hearing problems and no examiner 
noted hearing loss in either ear.  Testing of the veteran's 
hearing prior to separation in August 1962 revealed that the 
veteran's hearing was 15/15 for both spoken and whispered 
voice, bilaterally.  The veteran's service personnel records 
do confirm that that his military duties included driving or 
operating motor transports or vehicles.  The Board finds this 
evidence sufficient to establish that the veteran's military 
occupational duties exposed him to noise during his period of 
active service.

One VA examiner has twice addressed the etiology of the 
veteran's hearing loss.  Initially his opinion, which did not 
include rationale, was favorable to the veteran.  However, 
upon further inquiry by the RO as to the rationale of the 
examiner's opinion, the examiner again reviewed the claims 
file and clarified his opinion by providing rationale that no 
longer favored the veteran.  Specifically, in October 2001, 
the veteran reported in-service noise exposure as well as 
post-service noise exposure working as a carpenter for 30 
years and recreational noise exposure from hunting.  The 
examiner found that, although the veteran's medical records 
were missing, it was as likely as not that the veteran's 
hearing loss was caused by in-service noise exposure.  

The RO returned the case to the same examiner because it did 
not appear that the examiner had considered all of the 
pertinent facts in the case in rendering his opinion; he 
provided no rationale for his opinion and it appears that he 
failed to account for the presence or absence of certain 
evidence in the case.  In January 2002, after his second 
review of the claims file, the examiner stated that, " It is 
my impression, because he lost his hearing in his right ear 
several years after leaving the service, that this loss is 
not service-connected."  

Another VA examiner reviewed the claims file in June 2004 and 
March 2005 and offered an opinion concerning the etiology of 
the veteran's right ear hearing loss and tinnitus.  In a June 
2004 report, the examiner stated that the veteran's right ear 
tinnitus was likely associated with the right ear hearing 
loss.  She noted that the veteran did not report any 
particular acoustic trauma while serving in the military that 
was consistent with a severe unilateral hearing loss.  She 
further noted that the veteran had a 30-year career in 
carpentry and road construction and that a motor vehicle 
accident in 2002 further decreased his hearing and speech 
discrimination.  She therefore concluded that the evidence 
did not support the claim.  However, the examiner also stated 
that tinnitus was consistent with noise exposure and, 
therefore, that his tinnitus was at least as likely as not a 
result of military noise exposure.  

In March 2005, the same examiner reviewed the claims file and 
evaluated the veteran's hearing loss.  At that time, the 
following puretone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
75
75
100
LEFT
15
15
15
20
30

The examiner also noted right ear speech recognition of 76 
percent and left ear speech recognition of 100 percent.  
After reviewing the veteran's claims file, the examiner 
concluded that "The hearing loss was not caused by or a 
result of military noise exposure."  She also stated that 
the veteran's tinnitus and right ear hearing loss were of the 
same etiology.  The examiner provided the following 
rationale:

[The veteran] stated that he woke up one morning 
with right ear hearing loss several years after he 
was discharged from the military.  The history, 
description and nature of the hearing loss are not 
consistent with noise exposure.  They are 
consistent with a 'sudden sensory-neural hearing 
loss'.  The evidence does not support this claim.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  The record shows that in October 
2001 the veteran had left ear hearing loss by VA standards.  
However, his left ear demonstrated normal hearing when 
evaluated in January 2002 and March 2005.  These findings 
clearly show that the veteran does not have a left ear 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Consequently, absent a current hearing loss disability in his 
left ear, service connection must be denied.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

The record also shows that the veteran's right ear hearing 
loss disability is not related to service.  Although one VA 
examiner in October 2001 initially related the veteran's 
right ear hearing loss to noise exposure in service, that 
same examiner concluded in January 2002 that the veteran's 
hearing loss was not service-connected.  The examiner based 
his opinion on the fact that the veteran's hearing loss began 
several years after service.  

Furthermore, another VA examiner reviewed the claims file in 
March 2005 and also concluded that the veteran's right ear 
hearing loss was not related to noise exposure in service.  
The examiner explained that the veteran's history, 
description, and nature of hearing loss were not consistent 
with noise exposure but with a sudden sensory-neural hearing 
loss.  Since the veteran did not report hearing loss until 
several years after service, she determined that the evidence 
did not support his claim.  The Board finds this opinion 
persuasive, as it was based on a review of the claims file 
and supported by sound rationale.  Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

Medical evidence of record also indicates that the veteran's 
tinnitus is associated with his right ear hearing loss and, 
therefore, is not related to service.  The Board notes that 
the June 2004 VA examination report contains conflicting 
opinions.  On the one hand, the examiner indicated that the 
veteran's right ear tinnitus was associated with his right 
ear hearing loss.  After recording the veteran's 30-year 
history of post-service noise exposure, the examiner 
concluded that the evidence did not support the claim.  
However, she later added that the veteran's tinnitus was 
consistent with noise exposure and that it was at least as 
likely as not a result of the veteran's military noise 
exposure.  Based on this report, it is unclear whether the 
examiner intended to attribute the veteran's tinnitus to 
noise exposure in service.

However, the same examiner in March 2005 clearly stated that 
the veteran's tinnitus was associated with his right ear 
hearing loss, which was not caused by or a result of military 
noise exposure.  Based on this opinion, it is reasonable to 
interpret the June 2004 examiner's statement as concluding 
that the veteran's tinnitus was not related to noise exposure 
in service.  Thus, the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  

To merit an award of service connection under 38 U.S.C.A. § 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998).  
In this case, the veteran has submitted no evidence, other 
than his own assertions, establishing that he has left ear 
hearing loss by VA standards, or right ear hearing loss and 
tinnitus that are related to his period of active service, 
including the in-service noise exposure.  Unfortunately, 
these assertions, alone, may not be considered a competent 
diagnosis of a current disability or competent evidence of a 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral ear hearing loss and tinnitus.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.

III.  Low Back Disorder

The veteran claims that he incurred a low back disorder in 
service.  In particular, he claims that he injured his lower 
back when he was thrown from a horse during a rodeo in 1960 
while on active duty.  For the reasons set forth below, the 
Board finds that the evidence supports his claim. 

The veteran's available service medical records include part 
of a separation examination report dated in August 1962.  A 
clinical evaluation at that time revealed that his spine was 
normal.  However, the Board notes that some of the veteran's 
service medical records are not available, because they were 
presumably destroyed in a fire in 1973 while stored at a 
government facility.  In cases such as this where service 
medical records are unavailable through no fault of the 
veteran, a heightened obligation is required to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

X-rays performed at Radiology Associates in April 1980 
revealed osteoarthritis and degenerative changes in the 
lumbar spine.  However, this report makes no mention of the 
etiology or date of onset concerning these findings. 

The veteran presented to the emergency room at St. Elizabeth 
Hospital in August 1998 for complaints of severe low back 
pain after lowering a heavy washing machine down some stairs.  
Radiographs performed at that time revealed moderately severe 
degenerative changes involving the lumbar spine with 
intervertebral disc space narrowing at L2-3 and L3-4, 
anterior osteophyte formation from L2 to S1, and vacuum disc 
phenomenon at L2-3 and L3-4.  An MRI performed at Baptist 
Hospital in August 1998 also revealed multiple discogenic 
disease processes in the lumbar spine, central canal 
stenosis, facet arthritis, and significant disc protrusion at 
L4-5.  

The veteran received follow-up treatment at the Beaumont Bone 
& Joint Clinic in September and October of 1998.  The 
diagnostic impression was rather advanced degenerative 
changes in the lumbar spine with superimposed trauma.  It was 
also noted that his symptoms were suspicious for nerve root 
impingement at the L5 and S1 root in the left leg. 

The veteran continued to receive treatment for his low back 
disability by J.M., M.D, in 1999 and 2000.  The veteran 
received epidural steroid injections in August 1999 and March 
2000.  In October 1999, Dr. J.M. diagnosed the veteran with 
herniated nucleus pulposus, with lumbar radiculopathy and low 
back pain.  In an April 2000 report, Dr. J.M. stated that the 
veteran's low back pain began in the early 1960's when he was 
thrown from a horse during a military rodeo, which resulted 
in a fractured sacrum.  Dr. J.M. noted that the veteran 
experienced chronic radiculopathy and would probably 
experience back and leg pain indefinitely.  The diagnostic 
impression was lumbar radiculopathy secondary to disc 
herniation.  

The veteran also received VA outpatient treatment for his 
chronic low back pain.  In an April 1999 report, a VA 
clinician noted the veteran's past medical history of chronic 
low back pain since 1980.  It was also noted that the veteran 
had re-injured his back at work in 1998.  The clinician 
recorded the veteran's statement that his low back pain 
initially began in service.  

The veteran was afforded a VA orthopedic examination in 
October 2001 to determine the nature and etiology of his low 
back disorder.  The examiner noted that he had reviewed the 
veteran's claims file, including the available service 
medical records.  The examiner recorded the veteran's history 
of intermittent low back pain since 1960.  The veteran 
reported low back pain for three years following an alleged 
injury in 1960.  However, the pain did not become continuous 
until he injured his back again in "August 1990" [sic].  

Following a physical examination, the examiner diagnosed the 
veteran with degenerative joint disease of the lumbar spine, 
disc prolapse of the lumbar spine, and degenerative joint 
disease of the cervical spine.  The examiner concluded that 
the veteran's current low back disability was not related to 
service.  The examiner indicated that it was unlikely that 
the veteran's alleged back injury in 1960 caused him to 
injury his lower back in 1998 while carrying a washing 
machine.  The examiner noted that the veteran was able to be 
gainfully employed without any loss of work from 1960 until 
August 1998.  The examiner thus concluded that the veteran 
did not have any service-connected injury which aggravated 
the injury in August 1998.  

The veteran was afforded an additional VA examination in 
January 2002 to determine the etiology of his low back 
disorder.  At that time, the examiner indicated that he had 
reviewed claims file.  The examiner recorded the veteran's 
reported history of sustaining a chip fracture of the 
tailbone in 1960, for which he received conservative 
management with only mild pain since approximately 1965.  The 
examiner also noted the veteran's history of a work-related 
injury in August 1998 due to excessive lifting.  The veteran 
underwent lumbar discectomies and a lumbar fusion from L3 to 
S1 approximately one and half to two years prior.  

The examiner diagnosed the veteran with chronic low back 
pain, status post lumbar discectomies and a lumbar fusion.  
The examiner then opined that the veteran's back injury in 
1998 aggravated his prior low back condition from his in-
service injury, and that it was as likely as not that his 
current low back pain was due to an in-service injury, with 
subsequent aggravation by a nonservice-connected injury in 
1998.  

In an April 2002 letter, R.M., M.D., stated that he had 
initially treated the veteran in March 2002 for complaints of 
neck and left shoulder pain following a motor vehicle 
accident in February 2002.  Dr. R.M. also indicated that the 
veteran had a low back disability as a result of a rodeo 
injury in 1960.  Dr. R.M. noted that the veteran had been 
having chronic back pain since 1960, but that the first 
documented treatment for low back pain began in 1980, at 
which time the veteran had been turned down for jobs because 
of limitations imposed by chronic low back pain.  However, 
Dr. R.M. related all of the veteran's pain to his serious 
spinal injury in the 1960's when he was thrown from a horse 
in a rodeo while on active duty.  

In a January 2005 facsimile transmission (FAX), E.B., Jr. 
stated that had attended a rodeo in the summer of 1961 or 
1962 as the veteran's guest, where he witnessed the veteran 
get thrown off a horse into a chain-link fence.  E.B. stated 
that he could tell that the veteran was in pain following 
this injury.  He indicated that the veteran had sought 
medical attention and was given pain medication.  

After carefully reviewing the record, the Board finds that 
the evidence supports the veteran's claim for service 
connection for osteoarthritis and degenerative changes of the 
lumbar spine.  First, the Board finds that the veteran 
injured his tailbone in service.  The Board is aware that not 
all of the service medical records are available to verify 
the veteran's injury in service.  However, this fact should 
not be fatal to the veteran's claim for service connection.  
See O'Hare, supra.  The Board finds the statements provided 
by the veteran and E.B. concerning the in-service injury 
during a rodeo to be credible.  

Second, the Board notes that medical evidence indicates that 
the veteran's degenerative disc and degenerative joint 
disease of the lumbar spine of the lumbar spine are related 
to the rodeo injury in service.  The Board is aware that the 
veteran did not report low back pain until many years after 
service.  In addition, a VA examiner in October 2002 
concluded that the veteran's current low back disability was 
not related to service.  However, a VA examiner in January 
2002 reviewed the claims file and concluded that it was as 
likely as not that his current low back pain was due to an 
in-service injury, albeit with subsequent aggravation by a 
nonservice-connected injury in 1998.  

In addition, Dr. R.M. also attributed the veteran's pain to 
his serious spinal injury in the 1960's when he was thrown 
from a horse in a rodeo while on active duty.  In this 
regard, Dr. R.M. explained that the record indicates that the 
veteran's back pain was severe enough in 1980 for him to be 
turned down for employment and prevented him from performing 
heavy work duties.  The Board notes that the record 
independently confirms this fact.  Further,  Dr. R.M. 
explained that in 1980, the veteran had severe disc 
degeneration, disc disease and that the veteran's disc had 
degenerated from the injuries in the sixties.  The Board does 
note that the April 1980 x-ray of the lumbar spine did show 
"rather advanced osteoarthritis and degenerative changes and 
disc disease."  

The Board is aware, as noted above, that the veteran 
sustained a significant work-related injury in 1998.  
However, notably, records dated in 1998 clearly indicate that 
at the time of the work injury, the veteran already had 
moderately severe degenerative changes including multiple 
discogenic disease processes in the lumbar spine, central 
canal stenosis, and facet arthritis.  Further, follow up 
treatment at the Beaumont Bone and Joint Clinic in September 
and October 1998 revealed rather advanced degenerative 
changes of the lumbar spine with superimposed trauma.  
Therefore, it is clear that at the time of the 1998 injury, 
the veteran clearly already had a significant lumbar spine 
disability.  Further, two examiners have opined that the 
veteran's did have a low back disorder prior to the 1998 work 
injury.  

The Board thus finds that the medical evidence is in relative 
equipoise with regard to whether there is a causal 
relationship between the veteran's degenerative disc and 
degenerative joint disease of the lumbar spine and his 
military service.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  

Hence, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that degenerative disc and 
degenerative joint disease of the lumbar spine were incurred 
in service.  Accordingly, service connection for this 
disability is warranted.  


ORDER

The claim for service connection for hearing loss is denied.  

The claim for service connection for tinnitus is denied.

Service connection for degenerative disc and degenerative 
joint disease of the lumbar spine is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


